DETAILED ACTION
This office action is in response to Applicant’s arguments and amendments filed on June 20, 2022. The application contains claims 1-9: 
Claims 4-6 were previously cancelled 
Claims 1, 3, and 7 are amended
Claims 1-3 and 7-9 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 20, 2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on June 28, 2022. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments and amendments filed on June 20, 2022 have been fully considered and the objections and rejections are updated accordingly. 

Claim Objections
In view of the amendments to the claims, the objections to claims 1, 3, and 7 are withdrawn.
However, the amendments raise new issues. Please see below for details.

Advisory Action
	In view of the amendments to the claims officially filed on June 20, 2022 and Applicant’s arguments, the support for the amendments in the specification as originally filed is acknowledged.
 
Claim Rejections - 35 USC § 103
Applicant’s arguments with respect to the new limitations introduced with the amendments are addressed with new prior art and rationale. 
Please refer to the updated 35 U.S.C. 103 rejections as set forth below for details.

Claim Objections
Claims 3, 7, and 8 are objected to because of the following informalities: 
Claim 3, lines 1-2: “said user related motivational parameter” ought to read “said at least one user-related motivational parameter” to be consistent in terminology
Claim 7, line 2: “ a gender of …” and line 3: “”. The markups indicating deletions of the underlined portions are improper because the underlined portions were already deleted from claim 7 in the February 15, 2022 official filing
Claim 8, lines 1-2: “each of said audio snippets” should read “each of said plurality of audio snippets” to avoid confusion because there are three different “audio snippets” recited in the parent claim 1: “a plurality of audio snippets”, “a subset of audio snippets”, and “one or more audio snippets”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Bulusu et al. (US 10846517 B1), in view of Meyer et al. (US 20110202344 A1).

With regard to claim 1,
Bulusu teaches 
a system for providing information to a user comprising a remote database communicating with a plurality of user devices (Fig. 9; Col. 13, lines 60-67; Col. 14, lines 1-19: a system that provides content or information to a user 902, wherein user devices 904 corresponds to “a plurality of user devices”, and service provider computer(s) 914 corresponds to “a remote database” that processes data and stores data in data store 928), said remote database including: 
(a) a plurality of audio snippets (Col. 11, lines 10-12: the content can include streaming media such as music; Col. 4, lines 61-67; Col. 5, lines 1-7: the content can be songs, wherein each song corresponds to an “audio snippet” and a plurality of songs corresponds to “a plurality of audio snippets”); 
(b) a computing platform having a data processor (Fig. 9: service provider computer(s) 914 provides “a computing platform” having processor(s) 918) for:
(i) executing a clustering engine for clustering users of said plurality of user devices based on at least one user-related motivational parameter (Fig. 4, 416; Col. 8, lines 29-64: cluster users, e.g., into group A 418, B 420, and C 422, based on their respective emotional profiles, wherein the service provider computers 408 corresponds to “a clustering engine”. Col. 4, lines 10-43: an emotional profile tracks a user's preferences, e.g., preferred content, preferred communication channels, etc., via detecting an associated emotion. In other words, an emotional profile includes parameters for eliciting or motivating a user to take certain action or respond in certain way. Hence, emotional profiles corresponds to “at least one user-related motivational parameter”) and identifying a subset of audio snippets from said plurality of audio snippets most relevant to motivating users of a cluster (Fig. 4, 424; Col. 8, lines 29-64: determine content to present to the user 404 based on the one or more groups the user is clustered with, wherein, as discussed above, content can be audio snippets, hence the content determined to present to the user is “a subset of audio snippets”. Since the content presented to the user is determined based on the emotional profiles of the one or more groups, and emotional profiles correspond to “at least one user-related motivational parameter”, the subset of audio snippets thus determined is “most relevant to motivating users of a cluster”); and 
(ii) associating a user of a user device with said cluster and providing said subset of audio snippets to a memory of said user device (Fig. 4, 416, 424; Col. 8, lines 29-64: cluster user 404 with group B and present user 404 with a second set of content associated with group B. “a memory of said user device” is inherently taught because all content presented to the user has to be brought to the memory of the user device for it to be displayed),
Bulusu does not teach
(a) a plurality of audio snippets each representing a spoken word or phrase, wherein each of said plurality of audio snippets includes a tag for identifying a use of an audio snippet in a sentence or an intonation of said spoken word or phrase;
identifying, based on said tag, a subset of audio snippets from said plurality of audio snippets most relevant to motivating users of a cluster;
wherein said user device includes a processor for selecting one or more audio snippets from said subset of audio snippets and combining selected audio snippets into a user-specific motivational audio message to be presented to the user.
Meyer teaches
(a) a plurality of audio snippets each representing a spoken word or phrase, wherein each of said plurality of audio snippets includes a tag for identifying a use of an audio snippet in a sentence or an intonation of said spoken word or phrase (Fig. 2, 232, 234; [0040]-[0044]; [0050]: audio recordings 232 each associated with metadata 234. Audio recordings 232 may include recordings of a voice talent (i.e., a human speaker) speaking the words and/or word sequences selected by developer 220, hence, audio recordings 232 corresponds to “a plurality of audio snippets”. Metadata 234 may indicate one or more constraints that limit or express a preference for the circumstances under which each audio recording 232 or group of audio recordings 232 may be selected and used in providing speech output, for example, metadata 234 may indicate that associated audio recording 232 should be selected for portions of a text input at particular positions with respect to sentence and/or phrase boundaries, hence, metadata 234 corresponds to “a tag” that identifies “a use of an audio snippet in a sentence”);
identifying, based on said tag, a subset of audio snippets from said plurality of audio snippets most relevant to motivating users of a cluster (Fig. 2; [0050]-[0051]: compare markers 254 with metadata 234 to select audio recordings, wherein the selecting audio recordings corresponds to “identifying … a subset of audio snippets” with the selected audio recordings corresponding to “a subset of audio snippets”, and the selecting process is based on comparing with metadata 234, i.e., “tag”, hence, “identifying … a subset of audio snippets …” is “based on said tag”. The limitation “most relevant to motivating users of a cluster” is discussed above with reference to the primary reference Bulusu);
wherein said user device includes a processor (Fig. 5, processor 510) for selecting one or more audio snippets from said subset of audio snippets and combining selected audio snippets into a user-specific motivational audio message to be presented to the user (Fig. 2, 262, 280; [0054]; [0058]-[0059]: concatenate selected audio recordings 262 using any suitable technique to produce speech output 290 and provide speech output 290 to user 212 via speech-enabled application 210. The limitation “a user-specific motivational audio message” is discussed above with reference to the primary reference Bulusu).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bulusu to incorporate the teachings of Meyer to include a plurality of audio snippets each representing a spoken word or phrase, wherein each of said plurality of audio snippets includes a tag for identifying a use of an audio snippet in a sentence or an intonation of said spoken word or phrase, identify a subset of audio snippets most relevant to motivating users of a cluster from the plurality of audio snippets based on the tag, and combine selected audio snippets into a media message to be presented to the user. Doing so would provide speech output for speech-enabled applications as taught by Meyer (Abstract) and allow greater flexibility in customizing personalized audio messages in terms of audio message content, male or female voice to use, intonation of audio message, etc..

With regard to claim 3,
	As discussed in claim 1, Bulusu and Meyer teach all the limitations therein.
Bulusu further teaches 
the system of claim 1, wherein said user related motivational parameter is selected from the group consisting of a mood of said user, a reaction to feedback and a compliance rate of said user (Fig. 4; Col. 8, lines 29-64: emotional states inform about the user’s mood thus correspond to “a mood of said user”).

With regard to claim 8,
	As discussed in claim 1, Bulusu and Meyer teach all the limitations therein.
Meyer further teaches
the system of claim 1, wherein each of said audio snippets is labeled as male or female voice, type of intonation and or a type of user activity ([0043]: metadata 234 may also indicate information about the voice talent speaker who spoke the associated audio recording 232, such as the speaker's gender, wherein gender indicates “male or female voice”).

Claims 2, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Bulusu et al. (US 10846517 B1), in view of Meyer et al. (US 20110202344 A1), and in further view of Landau et al. (US 20150262497 A1).

With regard to claim 2,
	As discussed in claim 1, Bulusu and Meyer teach all the limitations therein.
Bulusu and Meyer do not teach
the system of claim 1, wherein said user device is a wearable device configured for sensing at least one physiological parameter of said user.
Landau teaches
the system of claim 1, wherein said user device is a wearable device configured for sensing at least one physiological parameter of said user ([0028]; [0017]: the activity and lifecycle trackers can be devices worn or carried by the user and can sense physiological parameter of the user, e.g., heart rate, blood pressure, etc.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bulusu and Meyer to incorporate the teachings of Landau to make the user device a wearable device configured for sensing at least one physiological parameter of the user. Doing so would customize the media snippets based on metrics measured, recorded, or reported by tracker devices from the user to benefit the user’s wellness plan as taught by Landau ([0006]).

With regard to claim 7,
	As discussed in claim 1, Bulusu and Meyer teach all the limitations therein.
Bulusu and Meyer do not teach
the system of claim 1, wherein said audio message is generated in accordance with a type of user activity, a gender of said user, or a user-related physiological parameter.
Landau teaches
the system of claim 1, wherein said audio message is generated in accordance with a type of user activity, a gender of said user, or a user-related physiological parameter ([0013]; [0014]: activity tracking corresponds to “a type of user activity”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bulusu and Meyer to incorporate the teachings of Landau to generate the media file in accordance with a type of user activity. Doing so would customize the media file based on a user’s wellness program.

With regard to claim 9,
As discussed regarding claim 2, Bulusu and Meyer and Landau teach all the limitations.
Landau further teaches
the system of claim 2, wherein said user is re-associated with a different cluster following an activity ([0040]: a more advanced wellness plan corresponds to “a different cluster” and completing a wellness program corresponds to “an activity”).

Examiner’s Note
Examiner has pointed out particular references contained in the prior arts of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and Figures may apply as well. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior arts or disclosed by the examiner. It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA1968)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOQIN HU whose telephone number is (571)272-1792.  The examiner can normally be reached on Monday-Friday 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/XIAOQIN HU/Examiner, Art Unit 2168